Case: 13-13102    Date Filed: 09/09/2014   Page: 1 of 3




                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 13-13102
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 5:13-cv-00063-ACC-PRL



MICHAEL HUFF,
individually,
BARBARA HUFF,
individually,
WILLIAM H. LEIBERS,
individually,

                                                Plaintiffs - Appellants,

versus

REGIONS BANK,
d.b.a. Regions Mortgage,

                                                Defendant - Appellee,

ANY AND ALL UNKNOWN PARTIES,
Claiming by, through, under and against
the herein named individually defendants
who are not known to be dead or alive,
whether said unknown parties may claim
an interest as spouses, heirs; devisees,
               Case: 13-13102     Date Filed: 09/09/2014   Page: 2 of 3


grantees, or other claimants, et al.,

                                                    Defendant.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (September 9, 2014)

Before ROSENBAUM, ANDERSON and COX, Circuit Judges.

PER CURIAM:

      The Plaintiffs challenge on appeal the district court’s order granting Region

Bank’s motion for dismiss. The Plaintiffs filed this diversity case asserting a quiet

title action under Florida law. Regions Bank moved to dismiss the complaint. (R.

36.) The Plaintiffs never responded to the motion. The district court found that the

allegations of the Plaintiffs’ complaint are “conclusory, incomprehensible,

frivolous, or unsupported by law.” (R. 37 at 3.) The court dismissed the case for

failure to state a claim. We affirm.

      Reviewing the Plaintiffs’ briefs, we cannot discern what issues the Plaintiffs

raise on appeal.     Contrary to the requirements of Federal Rule of Appellate

Procedure 28(a)(5), the Plaintiffs’ brief does not include “a statement of the issues

presented for review.” See also 11th Cir. R. 28-1(h). The statement of the case

provides little guidance.     It reads in full: “Approaching this court, Appellant


                                          2
               Case: 13-13102       Date Filed: 09/09/2014   Page: 3 of 3


petitions the United States Court of Appeals for the Eleventh Circuit per Section 9,

‘No person shall be deprived of life, liberty or property, without due process of law

. . . . . [sic]’” The Plaintiffs seem to contend that the district court violated Section

9 of the Constitution of the State of Florida by dismissing their case. However, the

Plaintiffs provide no reason why a United States district court is governed by the

Florida Constitution.

       Additionally, the Plaintiffs seem to contend that the district court erred by

not considering the merits of their case. However, such an assertion is contrary to

the facts in the record. The district court considered the merits of the Plaintiffs’

complaint and found the complaint deficient as a matter of law. And, although the

Plaintiffs cite various portions of Florida quiet title law, they do not show how the

district court erred.

       Finally, the Plaintiffs contend that the district court erred by awarding

sanctions. However, the district court specifically deferred ruling on the motion

for sanctions and had not issued any final decision on that matter when the notice

of appeal in this case was filed.

       Accordingly, the Plaintiffs allegations of error are meritless and we affirm

the district court’s judgment.

       AFFIRMED.




                                            3